



CHANGE OF CONTROL AND SEVERANCE AGREEMENT


THIS CHANGE OF CONTROL AND SEVERANCE AGREEMENT (this “Agreement”), is entered
into as of this 10th day of November, 2016, between Amtech Systems, Inc., an
Arizona corporation (the “Company”), with offices at 131 South Clark Drive,
Tempe, Arizona, and Robert T. Hass (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive have entered into that certain Letter
Agreement dated as of November 10, 2016 (the “Letter Agreement”), which sets
forth certain terms of the Executive’s employment with the Company as the
Company’s Chief Financial Officer;


WHEREAS, the Company and the Executive desire to enter into this Agreement to
reflect certain additional terms agreed to between them in the event of a Change
of Control of the Company; and


WHEREAS, the Board of Directors of the Company (the “Board”) has approved this
Agreement and the terms contained herein.


NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
Company and the Executive do hereby agree as follows:


1.
Definitions.



“Additional Terms” shall have the meaning set forth in Section 5 of this
Agreement.


“Board” shall mean the Board of Directors of the Company.


“Business Combination” shall have the meaning set forth in Section 2(b)(iii) of
this Agreement.


“Cause” shall mean (i) the Executive’s willful, repeated or negligent failure to
perform his duties to the Company and to comply with any reasonable or proper
direction given by or on behalf of the Company’s Board of Directors and the
continuation of such failure following twenty (20) days written notice to such
effect, (ii) the Executive being guilty of serious misconduct on the Company’s
premises or elsewhere, whether during the performance of his duties or not,
which is reasonably likely to cause material damage to the reputation of the
Company or render it materially more difficult for the Executive to
satisfactorily continue to perform his duties and the continuation or a second
instance of such serious misconduct following twenty (20) days written notice to
such effect; (iii) the Executive being found guilty in a criminal court of any
offense of a nature which is reasonably likely to materially adversely affect
the reputation of the Company or to materially prejudice its interests if the
Executive were to continue to be employed by the Company; (iv) the Executive’s
commission of any act of fraud or theft involving the Company or its business,
or any intentional tort against the Company; or (v) the Executive’s violation of
any of the material terms, covenants, representations or warranties contained in
this Agreement and failure to correct such violation within twenty (20) days
after written notice by the Company. Notwithstanding the foregoing, “Cause”
shall only be deemed to exist if it is so determined by a resolution duly
adopted by the Board of Directors of the Company, at a duly noticed meeting at
which the Executive and his counsel are first given the opportunity to address
the Board with respect to such determination.


“Change of Control” shall have the meaning set forth in Section 2(b) of this
Agreement.


“Company” shall have the meaning set forth in the preamble to this Agreement.


“Disability” shall mean that the Executive, in the good faith determination of
the Board of Directors of the Company, based on the advice of a qualified
physician after a proper examination of the Executive, is unable to render
services of the character necessary to perform his duties to the Company and
that such inability (i) may be expected to be permanent, or (ii) may be expected
to continue for a period of at least six (6) consecutive months (or for shorter
periods totaling more than six (6) months during any period of twelve (12)
consecutive months). Termination resulting from





--------------------------------------------------------------------------------




Disability may only be effected after at least thirty (30) days written notice
by the Company of its intention to terminate the Executive’s employment.


“Effective Date” shall mean the date of this Agreement.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Executive” shall have the meaning set forth in the preamble to this Agreement.


“Good Reason” shall mean (i) the Company’s failure to elect or reelect, or to
appoint or reappoint, the Executive to the office of Chief Financial Officer of
the Company; (ii) material changes by the Company in the Executive’s function,
duties or responsibilities (including reporting responsibilities) of a scope
less than that associated with the positions of Chief Financial Officer of the
Company; (iii) Executive’s base salary is reduced by the Company below the
highest base salary of Executive in effect during the term of his Employment
without Executive’s written consent (iv) relocation of Executive’s principal
place of employment to a place that is not within a radius of twenty-five (25)
miles of his primary residence; (v) failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company; or (vi)
material breach of this Agreement by the Company, which breach is not cured
within five (5) days after written notice thereof is delivered to the Company.


“Incentive Compensation” shall mean any annual cash bonuses, as determined in
accordance with any annual bonus plan adopted by the Company’s Compensation
Committee, to which the Executive is entitled for each fiscal year during his
term of employment.


“Incumbent Board” shall have the meaning set forth in Section 2(b)(ii) of this
Agreement.


“Initial Term” shall have the meaning set forth in Section 5 of this Agreement.


“Outstanding Capital Stock” shall have the meaning set forth in Section 2(b)(i)
of this Agreement.


“Pending Change of Control” shall have the meaning set forth in Section 2(c) of
this Agreement.


“Person” shall have the meaning set forth in Section 2(b)(i) of this Agreement.


“Term” shall have the meaning set forth in Section 5 of this Agreement.


“Termination Date” means the date the Executive ceases work, which cessation of
work is a “separation from service” within the meaning of Section 409A.


“Voting Securities” shall have the meaning set forth in Section 2(b)(i) of this
Agreement.


2.
Severance Provisions After Change of Control.



a.
In the event that Executive’s employment with the Company is terminated (other
than as a consequence of death or Disability) either (x) by the Company for any
reason other than for Cause during a Pending Change of Control or within one
year following the occurrence of a Change of Control, or (y) by Executive for
Good Reason within one year following the occurrence of a Change of Control,
then Executive shall be entitled to receive from the Company the following:



i)
a cash lump sum equal to an amount equal to one (1) year of Executive’s base
salary in effect on the Termination Date;

ii)
a cash lump sum equal to the amount of accrued but unpaid Incentive Compensation
earned by the Executive, which amount shall be prorated for the year in which
the termination occurs and shall be calculated through the end of the last full
month prior to the Termination Date with a proportionate



2



--------------------------------------------------------------------------------




adjustment to all caps and floors, if any, based upon the portion of the fiscal
year worked prior to the termination of Executive’s employment; and
iii)
full vesting of all outstanding stock options and restricted stock grants held
by Executive.



The Company shall make termination payments required by Section 2(a)(i) within
ten (10) days of the Termination Date, and payments required by Section 2(a)(ii)
within thirty (30) days of the Termination Date; provided, however, if such ten
(10) day or thirty (30) day period begins in one calendar year and ends in
another, Executive will not have the right to specify the calendar year of
payment. All payments to be made to the Executive upon a termination of
employment may only be made upon a “separation from service” (within the meaning
of Section 409A) of the Executive. For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment; (ii)
the Executive may not, directly or indirectly, designate the calendar year of
payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to the Executive or any portion thereof,
shall be permitted.


b.
For purposes of this Agreement, the term “Change of Control” shall mean:



i.
The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Rule 13d-3 promulgated under the Exchange Act or any
successor provision) (any of the foregoing described in this Section 2(b)(i)
hereafter a “Person”) of 20% or more of either (a) the then outstanding shares
of Capital Stock of the Company (the “Outstanding Capital Stock”) or (b) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any Person that
is eligible, pursuant to Rule 13d-1 (b) under the Exchange Act, to file a
statement on Schedule 13G with respect to its beneficial ownership of Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 35% or more of the Voting Securities or (z)
any corporation with respect to which, following such acquisition, more than 60%
respectively, of the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Capital Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control; or



ii.
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or



iii.
Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or





3



--------------------------------------------------------------------------------




iv.
a complete liquidation or dissolution of the Company or (b) a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Capital Stock and Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Capital Stock and Voting
Securities, as the case may be, immediately prior to such sale or disposition;
or



v.
the first purchase under a tender offer or exchange offer for 20% or more of the
outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.



c.
For purposes of this Agreement, the term “Pending Change of Control” shall mean
the occurrence of one of the following events as the result of which a Change of
Control pursuant thereto is reasonably expected to occur within ninety (90) days
after the date of determination as to whether there is a Pending Change of
Control: (i) the Company executes a letter of intent, term sheet or similar
instrument with respect to a transaction or series of transactions, the
consummation of which would result in a Change of Control; (ii) the Board
approves a transaction or series of transactions, the consummation of which
would result in a Change of Control; (iii) a Person makes a public announcement
of a tender offer for the Common Stock of the Company, the consummation of which
would result in a Change of Control; or (iv) a Person makes a public
announcement of, or makes a public filing with respect to, the intention of that
Person to seek to change the membership of the Board of Directors of the Company
in a manner that would result in a Change of Control. A Pending Change of
Control shall cease to exist upon a Change of Control.



3.
Severance Provisions Outside a Change in Control. Should the Executive be
terminated under any circumstances other than that described in Section 2(a),
the Executive shall be entitled to severance pay equal to the greater of one
year of his base salary or $225,000; provided, however, that if the Executive is
terminated for Cause, there shall be no severance payment.



4.
Specified Employee. Notwithstanding anything in this Agreement to the contrary,
if at the time of the Executive’s “separation from service” (as defined in
Section 409A) the Executive is a “specified employee” (within the meaning of
Section 409A and the Company’s specified employee identification policy) and if
any payment, reimbursement and/or in-kind benefit that constitutes nonqualified
deferred compensation (within the meaning of Section 409A) is deemed to be
triggered by the Executive’s separation from service, then, to the extent one or
more exceptions to Section 409A are inapplicable (including, without limitation,
the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) relating to
separation pay due to an involuntary separation from service and its requirement
that installments must be paid no later than the last day of the second taxable
year following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute nonqualified deferred compensation (within the meaning of
Section 409A) to the Executive shall not be paid or provided to the Executive
during the six-month period following the Executive’s separation from service,
and (i) such postponed payment and/or reimbursement/in-kind amounts shall be
paid to the Executive in a lump sum within thirty (30) days after the date that
is six (6) months following the Executive’s separation from service; and (ii)
any amounts payable to the Executive after the expiration of such six- (6-)
month period shall continue to be paid to the Executive in accordance with the
terms of this Agreement.



5.
Reimbursements And In-Kind Benefits. Notwithstanding any other provision of the
applicable plans and programs, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) the amount of expenses eligible for reimbursement and the provision of
benefits in kind during a calendar year shall not affect the expenses eligible
for reimbursement or the provision of in-kind benefits in any other calendar
year; (ii) the reimbursement for an eligible expense will be made on or before
the last day of the calendar year following the calendar year in which the
expense is incurred; (iii) the right to reimbursement or right to in-kind
benefit is not subject to liquidation



4



--------------------------------------------------------------------------------




or exchange for another benefit; and (iv) each reimbursement payment or
provision of in-kind benefit shall be one of a series of separate payments (and
each shall be construed as a separate identified payment) for purposes of
Section 409A.


6.
Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue for an initial term of three (3) years (the “Initial
Term”). Thereafter, the Term shall continue for successive one (1) year terms
(the “Additional Terms”) unless either the Company or the Executive provides
written notice of termination of this Agreement not less than one hundred twenty
(120) days prior to the end of the Initial Term or any Additional Term, or
unless earlier terminated by the mutual written consent of the Company and the
Executive.



7.
Notices. Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and if sent by registered or certified mail, return
receipt requested to his residence in the case of the Executive, or to its
principal office in the case of the Company, or to such other addresses as they
may respectively designate in writing.



8.
Entire Agreement; Waiver. This Agreement contains the entire understanding of
the parties and may not be changed orally but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought. Waiver of or failure to exercise any rights provided by
this Agreement in any respect shall not be deemed a waiver of any further or
future rights.



9.
Binding Effect; Assignment. The rights and obligations of this Agreement shall
bind and inure to the benefit of any successor of the Company by reorganization,
merger or consolidation, or any assignee of all or substantially all of the
Company’s business or properties. The Executive’s rights hereunder are personal
to and shall not be transferable or assignable by the Executive.



10.
Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.



11.
Governing Law; Arbitration. This Agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy of the State of
Arizona applicable to contracts executed and to be wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Maricopa County
or in such other place as the parties hereto may agree.



12.
Further Assurances. Each of the parties agrees to execute, acknowledge, deliver
and perform, and cause to be executed, acknowledged, delivered and performed, at
any time and from time to time, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and/or assurances as may be necessary
or proper to carry out the provisions or intent of this Agreement.



13.
Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.



14.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.





5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand as of
the day and year first above written.


COMPANY:
 
EXECUTIVE:
AMTECH SYSTEMS, INC.
 
 
 
 
 
 
/s/ Fokko Pentinga
 
/s/ Robert T. Hass
Fokko Pentinga
 
Robert T. Hass
Chief Executive Officer
 
 





6

